Title: To Thomas Jefferson from John Carey, 31 January 1793
From: Carey, John
To: Jefferson, Thomas



Sir
January 31: 1793.

Before I proceed in the business of copying the records, which your kindness has enabled me to resume, I request your permission to suggest a few hints—on paper rather than otherwise, as being less likely to trespass on your time.

1. The task before me is weighty; and the time, for the performance, being short, the loss of two or three hours’ writing every day, and of one whole day every week, becomes a serious object with me. Various concurring causes will prevent me from staying in your office much later than 8 o’clock at night; whereas I could write till 10 or 11, if I had your permission to carry home with me a few letters, which I would take back next morning. Thus also I could usefully employ sundays. And if the apprehension of danger, in the removal of the papers, can only be got over, I think I can undertake to obviate every other objection.
2. Possibly, at a future day, some of the passages that I copy, or even the existence of entire letters, may be controverted; in which case, should your successor in office refuse access to the originals, it will be difficult to prove the truth. Such an event may be guarded against, by a certificate, at the head of my publication, setting forth that “J: C has, under the proper authority, obtained access, &c” and “has made oath, that he has faithfully copied, &c without wilfully altering or perverting the sense &c.”
3. Willing as I am to share my scanty finances in order to procure assistance in expediting the work; I cannot venture to make any offer whatever, until I be acquainted with the extent of my resources. Hence it would be useful to me to know what sum I may probably receive for the Index to the laws; and when my present employment (which I understood to be but temporary) is likely to cease; as this knowledge would the better enable me to judge, whether I can safely venture to call in the necessary aid.

4. As Mr. Brown, the printer, must have an Index to his edition of the laws; and will probably pay somebody for compiling one, I would beg to be informed, whether I may, without impropriety, furnish him with a copy of that which I make for the United States, and receive payment from him, on the best terms that I can obtain.

Whenever you are pleased to command my attendance, to learn your pleasure respecting these points, I shall be ready to wait on you; and have the honor to be, with due respect, Sir, your most obliged, humble servant,

John Carey

